UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 2-17620 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31st Date of reporting period: November 30,2010 Item 1: Schedule of Investments Vanguard U.S. Growth Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (96.4%) 1 Consumer Discretionary (15.9%) * priceline.com Inc. 214,600 84,563 NIKE Inc. Class B 901,700 77,663 Johnson Controls Inc. 1,869,930 68,140 Staples Inc. 2,326,800 51,213 Lowe's Cos. Inc. 2,240,820 50,867 Apollo Group Inc. Class A 978,500 33,269 Yum! Brands Inc. 649,700 32,537 McDonald's Corp. 402,415 31,509 * Discovery Communications Inc. Class A 649,700 26,495 * Ford Motor Co. 1,496,570 23,855 * O'Reilly Automotive Inc. 376,300 22,646 Scripps Networks Interactive Inc. Class A 380,817 19,403 Coach Inc. 335,830 18,988 Polo Ralph Lauren Corp. Class A 161,400 17,631 Harley-Davidson Inc. 558,730 17,477 News Corp. Class A 1,233,070 16,819 Starbucks Corp. 326,400 9,988 * Las Vegas Sands Corp. 158,130 7,919 * Kohl's Corp. 65,870 3,716 Consumer Staples (3.7%) PepsiCo Inc. 576,100 37,233 Walgreen Co. 891,012 31,052 Mead Johnson Nutrition Co. 490,300 29,207 Procter & Gamble Co. 477,100 29,136 * Green Mountain Coffee Roasters Inc. 456,650 16,933 Energy (7.0%) Schlumberger Ltd. 1,040,400 80,464 EOG Resources Inc. 704,800 62,692 Occidental Petroleum Corp. 524,500 46,245 Apache Corp. 259,550 27,938 National Oilwell Varco Inc. 429,200 26,306 Consol Energy Inc. 236,270 9,914 Ensco plc ADR 175,420 8,315 Anadarko Petroleum Corp. 109,270 7,011 Exchange-Traded Fund (0.0%) 2 Vanguard Growth ETF 3,100 181 Financials (8.5%) CME Group Inc. 209,060 60,222 Ameriprise Financial Inc. 953,700 49,440 IntercontinentalExchange Inc. 347,200 39,129 Bank of New York Mellon Corp. 1,275,100 34,415 American Express Co. 766,100 33,111 Goldman Sachs Group Inc. 171,730 26,814 Wells Fargo & Co. 773,000 21,033 Hartford Financial Services Group Inc. 824,835 18,361 BlackRock Inc. 105,460 17,190 Itau Unibanco Holding SA ADR 497,200 11,600 Banco Santander Brasil SA ADR 771,230 10,065 Progressive Corp. 216,300 4,399 Lincoln National Corp. 172,828 4,127 Health Care (7.8%) Allergan Inc. 1,051,835 69,705 Medco Health Solutions Inc. 1,030,700 63,203 * Celgene Corp. 772,700 45,883 Novo Nordisk A/S ADR 401,100 39,877 Covidien plc 684,700 28,805 * Illumina Inc. 376,900 22,659 Perrigo Co. 357,600 21,542 Teva Pharmaceutical Industries Ltd. ADR 162,500 8,132 Industrials (11.4%) Expeditors International of Washington Inc. 704,800 37,284 United Parcel Service Inc. Class B 522,800 36,664 Rockwell Automation Inc. 462,700 30,594 Goodrich Corp. 340,200 29,179 PACCAR Inc. 508,630 27,395 Danaher Corp. 604,330 26,137 WW Grainger Inc. 208,400 26,035 * Stericycle Inc. 340,200 25,141 Manpower Inc. 413,700 23,300 Roper Industries Inc. 272,790 19,753 CH Robinson Worldwide Inc. 265,800 19,592 Ingersoll-Rand plc 468,100 19,192 Cummins Inc. 183,300 17,802 Illinois Tool Works Inc. 328,300 15,637 Boeing Co. 234,900 14,979 Eaton Corp. 154,200 14,865 Joy Global Inc. 185,510 14,158 Caterpillar Inc. 162,000 13,705 3M Co. 139,270 11,696 * Siemens AG ADR 84,800 9,311 Precision Castparts Corp. 50,600 6,986 AMETEK Inc. 56,390 3,337 Information Technology (37.7%) * Apple Inc. 676,730 210,565 * Google Inc. Class A 244,795 136,035 QUALCOMM Inc. 2,677,385 125,141 Microsoft Corp. 3,598,235 90,712 * eBay Inc. 2,765,600 80,562 * EMC Corp. 3,195,300 68,667 Visa Inc. Class A 822,100 60,712 Intuit Inc. 1,299,000 58,312 * VeriSign Inc. 1,537,700 52,759 Broadcom Corp. Class A 1,071,880 47,688 Mastercard Inc. Class A 199,200 47,216 Altera Corp. 1,157,160 40,605 Oracle Corp. 1,463,900 39,584 * Agilent Technologies Inc. 1,041,900 36,487 * Citrix Systems Inc. 534,240 35,484 Adobe Systems Inc. 1,261,600 34,984 * NetApp Inc. 647,320 32,968 Teradata Corp. 787,500 32,358 * Cisco Systems Inc. 1,653,980 31,690 Polycom Inc. 711,800 26,340 * Juniper Networks Inc. 673,900 22,926 * Dolby Laboratories Inc. Class A 339,600 21,493 Texas Instruments Inc. 620,700 19,738 * BMC Software Inc. 424,600 18,852 Analog Devices Inc. 517,400 18,399 * Trimble Navigation Ltd. 481,100 17,916 * Cognizant Technology Solutions Corp. Class A 217,800 14,153 * Rovi Corp. 220,400 12,160 Western Union Co. 516,700 9,115 Accenture plc Class A 196,840 8,527 * VMware Inc. Class A 79,640 6,492 Materials (3.1%) Syngenta AG ADR 691,500 38,523 Praxair Inc. 365,340 33,630 Mosaic Co. 224,780 15,202 Freeport-McMoRan Copper & Gold Inc. 146,900 14,884 BHP Billiton Ltd. ADR 157,300 12,961 Barrick Gold Corp. 107,900 5,573 Telecommunication Services (1.3%) Crown Castle International Corp. 1,221,100 50,725 Total Common Stocks (Cost $3,384,105) Market Value Coupon Shares ($000) Temporary Cash Investments (2.4%) 1 Money Market Fund (1.4%) 3 Vanguard Market Liquidity Fund 0.216% 54,857,152 54,857 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.5%) Bank Of America Mortgage (Dated 11/30/10, Repurchase Value $17,800,000, collateralizd by Federal Home Loan Mortgage Corp. 5.000%, 12/14/18, Federal Home Loan Bank 0%, 11/10/25, Federal National Mortgage Assn. 5.250%, 8/01/12) 0.250% 12/1/10 17,800 17,800 U.S. Government and Agency Obligations (0.5%) 4,5 Freddie Mac Discount Notes 0.240% 3/14/11 20,000 19,987 Total Temporary Cash Investments (Cost $92,643) Total Investments (98.8%) (Cost $3,476,748) Other Assets and Liabilities-Net (1.2%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.3% and -0.5%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $19,987,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At November 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index December 2010 80 23,592 1,272 S&P Mid-Cap 400 Index December 2010 73 31,094 2,847 E-mini S&P 500 Index December 2010 950 56,031 32 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies U.S. Growth Fund used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,729,917   Temporary Cash Investments 54,857 37,787  Futures ContractsAssets 1 61   Futures ContractsLiabilities 1 (383)   Total 3,784,452 37,787  1 Represents variation margin on the last day of the reporting period. D. At November 30, 2010, the cost of investment securities for tax purposes was $3,476,748,000. Net unrealized appreciation of investment securities for tax purposes was $345,813,000, consisting of unrealized gains of $454,409,000 on securities that had risen in value since their purchase and $108,596,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard International Growth Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (95.6%) 1 Australia (4.1%) Australia & New Zealand Banking Group Ltd. 6,887,000 149,287 Woolworths Ltd. 5,214,600 133,911 Woodside Petroleum Ltd. 2,777,000 111,415 Brambles Ltd. 14,934,900 97,268 Newcrest Mining Ltd. 2,246,000 85,022 * Fortescue Metals Group Ltd. 13,582,674 81,965 * James Hardie Industries SE 6,196,069 32,045 ^ Sims Metal Management Ltd. 1,018,569 17,260 Austria (0.2%) * Wienerberger AG 1,900,000 30,035 Belgium (0.5%) Anheuser-Busch InBev NV 1,730,000 94,580 Brazil (7.4%) Itau Unibanco Holding SA Prior Pfd. 8,836,490 202,282 Petroleo Brasileiro SA ADR Type A 6,669,700 195,289 Itau Unibanco Holding SA ADR 7,112,475 165,934 Vale SA Class B Pfd. ADR 5,334,800 151,455 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 3,586,000 150,863 BM&FBovespa SA 15,511,600 118,060 Petroleo Brasileiro SA ADR 2,615,000 84,831 * OGX Petroleo e Gas Participacoes SA 7,117,200 82,604 Petroleo Brasileiro SA Prior Pfd. 2,419,999 34,706 Vale SA Prior Pfd. 1,035,000 28,975 Banco do Brasil SA 1,300,067 24,946 B2W Cia Global Do Varejo 1,063,000 18,909 * Fibria Celulose SA 716,170 11,106 Canada (2.6%) Suncor Energy Inc. 3,827,000 128,542 Teck Resources Ltd. Class B 1,578,000 78,412 Toronto-Dominion Bank 1,053,000 76,614 Niko Resources Ltd. 799,600 71,785 First Quantum Minerals Ltd. 649,760 57,726 Sherritt International Corp. 2,300,000 17,633 * Harry Winston Diamond Corp. 732,000 9,206 China (8.4%) * Baidu Inc. ADR 4,050,000 426,020 Tencent Holdings Ltd. 8,438,700 186,903 Ping An Insurance Group Co. of China Ltd. 13,149,500 151,106 CNOOC Ltd. 44,035,000 94,770 * Ctrip.com International Ltd. ADR 1,959,936 85,884 China Merchants Bank Co. Ltd. 30,939,500 79,734 ^ Dongfang Electric Corp. Ltd. 16,033,600 79,460 China Resources Enterprise Ltd. 18,306,000 77,200 ^ China Merchants Holdings International Co. Ltd. 17,992,100 70,798 Beijing Enterprises Holdings Ltd. 10,491,500 65,998 * Agricultural Bank of China Ltd. 83,320,000 43,457 ^ Hengdeli Holdings Ltd. 62,516,000 40,482 ^ Chaoda Modern Agriculture Holdings Ltd. 23,000,719 18,464 Ports Design Ltd. 4,958,000 15,292 * Industrial & Commercial Bank of China Rights 2,443,500 802 Denmark (1.4%) Novo Nordisk A/S Class B 849,328 84,281 Novozymes A/S 634,400 82,807 * Vestas Wind Systems A/S 1,653,736 47,139 AP Moller - Maersk A/S Class B 3,750 30,376 Finland (0.2%) Metso Oyj 629,610 32,322 France (7.0%) PPR 1,238,973 196,808 Cie Generale d'Optique Essilor International SA 2,730,600 170,541 Vallourec SA 1,355,000 128,340 GDF Suez 3,635,000 120,147 Schneider Electric SA 764,000 107,083 L'Oreal SA 901,231 95,780 ^ LVMH Moet Hennessy Louis Vuitton SA 474,000 71,793 BNP Paribas 1,181,324 69,876 Safran SA 2,035,000 63,675 Publicis Groupe SA 900,000 40,209 * European Aeronautic Defence and Space Co. NV 1,720,000 38,538 Total SA 670,000 32,522 CFAO SA 757,836 29,847 Societe Generale 550,000 25,431 Germany (6.5%) SAP AG 6,005,896 279,744 Adidas AG 2,628,724 164,933 ThyssenKrupp AG 2,289,000 87,070 GEA Group AG 3,307,500 79,313 ^ Porsche Automobil Holding SE Prior Pfd. 994,400 74,396 Fresenius Medical Care AG & Co. KGaA 1,249,000 72,112 Linde AG 493,000 68,757 HeidelbergCement AG 768,172 41,592 Wincor Nixdorf AG 550,000 40,563 * TUI AG 3,837,738 40,283 ^ Aixtron AG 1,266,900 38,360 Symrise AG 1,495,000 37,544 Siemens AG 313,000 34,116 ^ SMA Solar Technology AG 344,914 29,977 E.ON AG 900,000 25,764 *,^ Q-Cells SE 986,500 2,537 Hong Kong (4.2%) Swire Pacific Ltd. Class A 12,636,000 193,994 Jardine Matheson Holdings Ltd. 2,878,400 124,392 Sun Hung Kai Properties Ltd. 7,067,000 116,353 Hong Kong Exchanges and Clearing Ltd. 4,514,200 103,043 * AIA Group Ltd. 23,692,800 68,499 Li & Fung Ltd. 10,292,000 64,107 ^ Techtronic Industries Co. 25,499,943 27,676 Esprit Holdings Ltd. 3,519,605 16,941 India (1.8%) HDFC Bank Ltd. 1,954,199 97,590 Tata Motors Ltd. 3,305,000 88,993 Tata Power Co. Ltd. 1,987,000 55,977 Housing Development Finance Corp. 3,077,500 46,035 Reliance Capital Ltd. 1,454,500 20,576 Indonesia (0.3%) Telekomunikasi Indonesia Tbk PT 57,320,000 50,661 Ireland (0.2%) Kerry Group plc Class A 925,000 29,748 Israel (0.5%) Teva Pharmaceutical Industries Ltd. ADR 1,592,900 79,709 Italy (0.1%) Intesa Sanpaolo SPA (Registered) 5,786,005 15,050 Japan (11.4%) Mitsubishi Corp. 9,482,800 239,402 Honda Motor Co. Ltd. 6,291,000 227,551 Canon Inc. 3,437,800 161,750 Nintendo Co. Ltd. 570,100 154,571 Rakuten Inc. 199,916 153,050 Unicharm Corp. 3,370,000 131,430 SMC Corp. 756,400 119,935 Sony Corp. 2,653,200 94,059 Bridgestone Corp. 4,755,800 87,462 Japan Tobacco Inc. 23,355 79,407 * Yamaha Motor Co. Ltd. 5,139,400 73,542 THK Co. Ltd. 3,386,900 70,096 Yamada Denki Co. Ltd. 1,023,570 65,028 Hoya Corp. 2,310,700 54,455 Sekisui Chemical Co. Ltd. 6,993,000 47,926 Toyota Motor Corp. 990,000 38,375 Sysmex Corp. 590,000 37,585 Rohm Co. Ltd. 589,500 35,477 Kyocera Corp. 347,900 35,409 Astellas Pharma Inc. 900,000 32,223 Trend Micro Inc. 695,000 21,421 Luxembourg (0.1%) * Reinet Investments SCA 542,339 8,600 Mexico (0.4%) Wal-Mart de Mexico SAB de CV 16,400,000 46,134 Consorcio ARA SAB de CV 35,000,000 21,587 Netherlands (2.0%) * ING Groep NV 17,936,000 158,189 Unilever NV 5,485,000 154,615 TNT NV 1,400,000 33,390 Norway (0.5%) DnB NOR ASA 4,442,476 54,364 Statoil ASA 1,370,000 27,168 Peru (0.4%) Credicorp Ltd. 585,600 70,196 Singapore (0.4%) ^ Singapore Exchange Ltd. 6,541,000 42,686 DBS Group Holdings Ltd. 2,529,350 26,802 South Africa (0.6%) Impala Platinum Holdings Ltd. 1,778,600 50,790 Sasol Ltd. 670,000 29,826 MTN Group Ltd. 1,460,000 24,944 South Korea (2.6%) Samsung Electronics Co. Ltd. 292,000 207,803 Hyundai Motor Co. 795,000 118,155 Shinhan Financial Group Co. Ltd. 1,769,000 68,112 * Celltrion Inc. 893,147 24,899 Hankook Tire Co. Ltd. 880,000 22,750 Spain (2.0%) Banco Santander SA 18,877,667 179,960 Inditex SA 2,217,885 167,285 Sweden (4.2%) Atlas Copco AB Class A 15,095,533 333,344 Sandvik AB 7,223,763 122,327 Svenska Handelsbanken AB Class A 3,672,206 109,729 Alfa Laval AB 4,729,586 83,088 Telefonaktiebolaget LM Ericsson Class B 4,050,000 41,801 ^ Oriflame Cosmetics SA 575,000 29,974 Switzerland (5.6%) Novartis AG 5,087,000 270,917 Cie Financiere Richemont SA 3,635,300 196,078 Syngenta AG 399,100 110,770 Geberit AG 494,180 99,754 * GAM Holding AG 4,926,087 72,422 ABB Ltd. 2,863,100 55,427 Nestle SA 840,000 45,637 Roche Holding AG 300,000 41,140 Holcim Ltd. 590,000 37,903 Zurich Financial Services AG 166,000 36,934 Taiwan (0.6%) Taiwan Semiconductor Manufacturing Co. Ltd. 37,122,508 76,925 Compal Electronics Inc. 21,403,304 26,570 Thailand (0.5%) Kasikornbank PCL 19,719,000 77,837 Kasikornbank PCL (Foreign) 1,762,100 7,043 Turkey (1.5%) Turkiye Garanti Bankasi AS 44,840,535 249,202 United Kingdom (17.4%) BG Group plc 18,904,213 341,776 Rio Tinto plc 4,064,000 259,094 BHP Billiton plc 6,822,700 242,436 Rolls-Royce Group plc 24,975,672 236,631 Standard Chartered plc 8,080,300 217,667 Tesco plc 31,157,778 201,037 British American Tobacco plc 4,142,389 150,386 * Lloyds Banking Group plc 155,413,785 146,782 SABMiller plc 3,960,000 125,389 Vodafone Group plc 49,862,950 124,403 Kingfisher plc 32,849,000 120,264 Xstrata plc 5,692,000 114,276 Prudential plc 10,627,000 94,034 AMEC plc 5,026,198 84,589 Meggitt plc 14,917,500 75,427 * Autonomy Corp. plc 3,334,100 69,174 * Signet Jewelers Ltd. 1,356,000 53,633 Carnival plc 970,000 39,780 GlaxoSmithKline plc 2,000,000 37,882 * Inchcape plc 7,200,000 36,382 Unilever plc 1,310,000 36,270 Sage Group plc 8,888,000 35,606 Ultra Electronics Holdings plc 1,370,000 34,524 G4S plc 9,300,000 34,471 HSBC Holdings plc 3,255,811 32,947 Victrex plc 1,706,167 31,705 Total Common Stocks (Cost $13,719,219) Market Value Coupon Shares ($000) Temporary Cash Investments (5.7%) 1 Money Market Fund (5.5%) 2,3 Vanguard Market Liquidity Fund 0.216% 937,293,144 937,293 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.2%) 4,5 Fannie Mae Discount Notes 0.280% 12/15/10 5,000 4,999 4,5 Fannie Mae Discount Notes 0.321% 12/20/10 10,000 9,999 4,5 Fannie Mae Discount Notes 0.240% 2/16/11 5,000 4,998 4,5 Fannie Mae Discount Notes 0.321% 3/1/11 1,000 999 5 Freddie Mac Discount Notes 0.321% 12/15/10 3,000 3,000 5 Freddie Mac Discount Notes 0.341% 12/17/10 2,500 2,500 4,5 Freddie Mac Discount Notes 0.280% 2/1/11 5,000 4,998 4,5 Freddie Mac Discount Notes 0.200% 3/28/11 3,000 2,998 4,5 Freddie Mac Discount Notes 0.296% 3/31/11 5,000 4,996 Total Temporary Cash Investments (Cost $976,777) Total Investments (101.3%) (Cost $14,695,996) Other Assets and Liabilities-Net (-1.3%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $255,223,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.6% and 2.7%, respectively, of net assets. 2 Includes $269,433,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Securities with a value of $30,489,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksNorth and South America 1,847,795   Common StocksOther 591,613 13,923,344  Temporary Cash Investments 937,293 39,487  Futures ContractsLiabilities 1 (4,673)   Forward Currency ContractsAssets  2,551  Forward Currency ContractsLiabilities  (7,198)  Total 3,372,028 13,958,184  1 Represents variation margin on the last day of the reporting period. D. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund's use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At November 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index December 2010 5,507 190,186 (8,081) FTSE 100 Index December 2010 1,577 136,170 (583) Topix Index December 2010 1,197 122,601 4,717 S&P ASX 200 Index December 2010 650 71,580 (1,129) Unrealized appreciation (depreciation) on open FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At November 30, 2010, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Brown Brothers Harriman & Co. 12/22/10 EUR 152,381 USD 198,196 (3,914) Brown Brothers Harriman & Co. 12/22/10 GBP 87,787 USD 136,651 (431) Brown Brothers Harriman & Co. 12/15/10 JPY 9,853,464 USD 117,710 (760) Brown Brothers Harriman & Co. 12/22/10 AUD 75,839 USD 72,506 458 AUDAustralian dollar. EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. E. At November 30, 2010, the cost of investment securities for tax purposes was $14,718,159,000. Net unrealized appreciation of investment securities for tax purposes was $2,621,373,000, consisting of unrealized gains of $3,480,681,000 on securities that had risen in value since their purchase and $859,308,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard FTSE Social Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (100.1%) Consumer Discretionary (10.5%) McDonald's Corp. 114,226 8,944 * Amazon.com Inc. 36,049 6,323 * DIRECTV Class A 93,064 3,865 Lowe's Cos. Inc. 153,443 3,483 * Kohl's Corp. 32,947 1,859 Coach Inc. 31,812 1,799 Staples Inc. 78,477 1,727 * Bed Bath & Beyond Inc. 28,203 1,234 Limited Brands Inc. 34,580 1,164 Starwood Hotels & Resorts Worldwide Inc. 20,363 1,157 Macy's Inc. 44,872 1,152 McGraw-Hill Cos. Inc. 33,235 1,146 Gap Inc. 52,389 1,119 Nordstrom Inc. 23,599 1,010 Mattel Inc. 38,961 1,007 Ross Stores Inc. 13,161 854 Cablevision Systems Corp. Class A 26,827 850 Tiffany & Co. 13,565 842 Genuine Parts Co. 17,031 820 Harley-Davidson Inc. 25,175 787 * Dollar Tree Inc. 13,561 745 Darden Restaurants Inc. 15,041 736 Hasbro Inc. 15,016 716 * Royal Caribbean Cruises Ltd. 17,291 696 * Sirius XM Radio Inc. 410,124 562 * Interpublic Group of Cos. Inc. 52,045 554 Wyndham Worldwide Corp. 19,102 549 * Apollo Group Inc. Class A 15,752 536 Scripps Networks Interactive Inc. Class A 10,380 529 PetSmart Inc. 12,563 476 H&R Block Inc. 34,907 440 * Mohawk Industries Inc. 7,370 387 American Eagle Outfitters Inc. 20,994 346 Gannett Co. Inc. 25,322 332 * GameStop Corp. Class A 16,235 323 * Harman International Industries Inc. 7,411 323 Gentex Corp. 14,921 313 Foot Locker Inc. 16,577 313 * Lamar Advertising Co. Class A 8,291 305 Lennar Corp. Class A 16,740 254 RadioShack Corp. 13,276 245 * Toll Brothers Inc. 13,497 242 Wendy's/Arby's Group Inc. Class A 45,713 218 * Madison Square Garden Inc. Class A 6,631 146 Weight Watchers International Inc. 4,138 142 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 179  Consumer Staples (8.6%) Procter & Gamble Co. 300,227 18,335 CVS Caremark Corp. 146,130 4,530 Costco Wholesale Corp. 47,202 3,191 General Mills Inc. 69,998 2,473 Sysco Corp. 63,353 1,838 HJ Heinz Co. 33,885 1,636 Kellogg Co. 30,316 1,492 Avon Products Inc. 45,784 1,308 Estee Lauder Cos. Inc. Class A 12,914 967 Safeway Inc. 40,998 943 Dr Pepper Snapple Group Inc. 25,690 941 Campbell Soup Co. 27,449 931 * Whole Foods Market Inc. 18,212 860 Hershey Co. 17,853 836 McCormick & Co. Inc. 12,944 570 Hormel Foods Corp. 10,804 530 Alberto-Culver Co. Class B 10,537 392 * Dean Foods Co. 19,564 142 Energy (1.6%) Apache Corp. 38,979 4,196 * Newfield Exploration Co. 14,251 952 Noble Corp. 27,581 935 QEP Resources Inc. 18,718 658 EQT Corp. 16,130 653 Patterson-UTI Energy Inc. 16,751 331 Financials (27.4%) JPMorgan Chase & Co. 426,079 15,927 Wells Fargo & Co. 561,253 15,272 Bank of America Corp. 1,066,556 11,679 American Express Co. 128,972 5,574 US Bancorp 205,785 4,894 Bank of New York Mellon Corp. 130,323 3,517 Simon Property Group Inc. 31,100 3,063 PNC Financial Services Group Inc. 56,498 3,042 MetLife Inc. 79,305 3,025 Travelers Cos. Inc. 50,437 2,723 Aflac Inc. 50,557 2,604 Prudential Financial Inc. 49,458 2,507 State Street Corp. 53,932 2,330 ACE Ltd. 35,938 2,103 CME Group Inc. 7,199 2,074 Franklin Resources Inc. 18,080 2,063 Chubb Corp. 33,817 1,928 Charles Schwab Corp. 127,654 1,919 Capital One Financial Corp. 49,026 1,825 BB&T Corp. 73,756 1,711 Loews Corp. 45,177 1,690 T Rowe Price Group Inc. 27,537 1,606 Equity Residential 30,202 1,509 Progressive Corp. 71,955 1,464 Ameriprise Financial Inc. 26,919 1,395 Northern Trust Corp. 25,934 1,304 SunTrust Banks Inc. 53,267 1,244 Boston Properties Inc. 14,748 1,236 Host Hotels & Resorts Inc. 70,230 1,157 HCP Inc. 33,102 1,090 Discover Financial Services 58,409 1,068 Hartford Financial Services Group Inc. 47,804 1,064 AvalonBay Communities Inc. 9,137 1,008 M&T Bank Corp. 12,557 966 Principal Financial Group Inc. 34,149 930 * IntercontinentalExchange Inc. 7,889 889 Ventas Inc. 16,784 861 Lincoln National Corp. 34,215 817 New York Community Bancorp Inc. 46,950 789 ProLogis 59,597 775 NYSE Euronext 27,783 759 Unum Group 35,089 754 Regions Financial Corp. 135,252 728 XL Group plc Class A 36,551 719 KeyCorp 93,592 705 Comerica Inc. 18,823 687 Moody's Corp. 25,090 673 Macerich Co. 14,053 651 Hudson City Bancorp Inc. 56,392 640 Plum Creek Timber Co. Inc. 17,342 625 PartnerRe Ltd. 8,058 624 * Genworth Financial Inc. Class A 52,391 611 * SLM Corp. 51,776 598 * American International Group Inc. 14,399 595 Willis Group Holdings plc 18,045 574 Legg Mason Inc. 16,617 542 AMB Property Corp. 18,204 531 Cincinnati Financial Corp. 17,365 523 Torchmark Corp. 8,650 497 People's United Financial Inc. 40,023 496 Axis Capital Holdings Ltd. 12,846 454 Huntington Bancshares Inc. 76,276 445 WR Berkley Corp. 15,814 422 Assurant Inc. 11,386 402 Liberty Property Trust 12,120 380 * Markel Corp. 1,067 377 Zions Bancorporation 18,676 363 Regency Centers Corp. 8,737 356 Brown & Brown Inc. 15,476 354 RenaissanceRe Holdings Ltd. 5,858 353 Transatlantic Holdings Inc. 6,966 352 SEI Investments Co. 14,980 338 Old Republic International Corp. 26,062 330 Commerce Bancshares Inc. 8,781 330 * Popular Inc. 110,815 319 Arthur J Gallagher & Co. 11,141 313 Duke Realty Corp. 26,766 298 City National Corp. 5,538 298 White Mountains Insurance Group Ltd. 885 281 Marshall & Ilsley Corp. 56,967 273 Erie Indemnity Co. Class A 4,176 263 * First Horizon National Corp. 24,528 235 * Forest City Enterprises Inc. Class A 14,437 222 Valley National Bancorp 17,239 219 Protective Life Corp. 9,214 217 Janus Capital Group Inc. 19,413 203 * St. Joe Co. 10,101 178 First American Financial Corp. 11,257 160 Mercury General Corp. 2,976 128 * CNA Financial Corp. 2,490 64 Wesco Financial Corp. 141 51 Health Care (13.4%) * Amgen Inc. 102,837 5,419 UnitedHealth Group Inc. 120,737 4,409 Medtronic Inc. 116,218 3,897 * Gilead Sciences Inc. 90,083 3,288 * Express Scripts Inc. 62,416 3,251 * Celgene Corp. 49,374 2,932 * Medco Health Solutions Inc. 46,607 2,858 * WellPoint Inc. 42,919 2,392 Covidien plc 53,914 2,268 Allergan Inc. 32,897 2,180 Becton Dickinson and Co. 25,073 1,954 * Genzyme Corp. 27,390 1,951 * Biogen Idec Inc. 29,001 1,855 Stryker Corp. 31,882 1,597 Alcon Inc. 9,604 1,510 * St. Jude Medical Inc. 34,947 1,352 Cardinal Health Inc. 37,697 1,341 Aetna Inc. 44,878 1,329 CIGNA Corp. 29,160 1,073 * Zimmer Holdings Inc. 21,767 1,072 * Boston Scientific Corp. 161,563 1,037 * Humana Inc. 18,255 1,023 * Hospira Inc. 17,812 1,002 * Life Technologies Corp. 19,713 982 * Forest Laboratories Inc. 30,679 978 Quest Diagnostics Inc. 19,095 942 AmerisourceBergen Corp. Class A 30,056 927 * Mylan Inc. 46,699 914 * Laboratory Corp. of America Holdings 10,966 900 * Varian Medical Systems Inc. 13,004 856 CR Bard Inc. 10,059 854 * DaVita Inc. 11,075 805 * Waters Corp. 9,971 766 * Watson Pharmaceuticals Inc. 11,422 557 * Henry Schein Inc. 9,681 556 * CareFusion Corp. 23,648 541 * Cephalon Inc. 7,967 506 DENTSPLY International Inc. 15,327 474 Beckman Coulter Inc. 7,334 401 Patterson Cos. Inc. 13,482 401 * Coventry Health Care Inc. 15,677 397 Universal Health Services Inc. Class B 9,484 390 * King Pharmaceuticals Inc. 27,049 383 * Community Health Systems Inc. 10,125 323 * Kinetic Concepts Inc. 7,545 300 Omnicare Inc. 12,840 296 Industrials (2.8%) Deere & Co. 45,222 3,378 PACCAR Inc. 39,228 2,113 Southwest Airlines Co. 79,610 1,060 Rockwell Automation Inc. 15,151 1,002 WW Grainger Inc. 7,581 947 Fastenal Co. 15,766 844 Pitney Bowes Inc. 22,439 492 Manpower Inc. 8,710 491 Iron Mountain Inc. 21,890 486 Equifax Inc. 13,458 466 Robert Half International Inc. 16,058 445 Dun & Bradstreet Corp. 5,408 407 * Foster Wheeler AG 13,711 384 JB Hunt Transport Services Inc. 9,871 360 Pentair Inc. 10,673 351 * Terex Corp. 11,359 276 Information Technology (32.4%) * Apple Inc. 97,596 30,367 Oracle Corp. 534,386 14,450 * Google Inc. Class A 25,574 14,212 Intel Corp. 596,443 12,597 * Cisco Systems Inc. 598,794 11,473 QUALCOMM Inc. 172,054 8,042 * EMC Corp. 218,924 4,705 * eBay Inc. 140,340 4,088 Visa Inc. Class A 53,123 3,923 Mastercard Inc. Class A 12,754 3,023 * Dell Inc. 210,221 2,779 Automatic Data Processing Inc. 52,889 2,357 Broadcom Corp. Class A 47,969 2,134 * Cognizant Technology Solutions Corp. Class A 32,020 2,081 * NetApp Inc. 38,218 1,946 * Juniper Networks Inc. 55,808 1,899 Applied Materials Inc. 144,134 1,792 * Adobe Systems Inc. 56,241 1,560 * Intuit Inc. 34,022 1,527 Tyco Electronics Ltd. 48,034 1,461 * Symantec Corp. 84,831 1,425 * Marvell Technology Group Ltd. 69,140 1,334 * Citrix Systems Inc. 19,932 1,324 * Agilent Technologies Inc. 37,560 1,315 Western Union Co. 70,992 1,252 Altera Corp. 33,046 1,160 Analog Devices Inc. 31,829 1,132 Paychex Inc. 39,140 1,117 * SanDisk Corp. 24,867 1,109 * Akamai Technologies Inc. 19,404 1,013 * Check Point Software Technologies Ltd. 22,463 963 CA Inc. 41,529 951 * Fiserv Inc. 16,122 891 * Autodesk Inc. 24,495 864 * BMC Software Inc. 19,120 849 ^,* First Solar Inc. 6,870 844 * NVIDIA Corp. 61,606 838 * Micron Technology Inc. 106,800 775 Linear Technology Corp. 23,764 775 Activision Blizzard Inc. 65,228 766 * McAfee Inc. 16,262 762 Xilinx Inc. 27,762 753 * Teradata Corp. 17,847 733 * Seagate Technology plc 50,677 680 KLA-Tencor Corp. 18,112 664 Microchip Technology Inc. 19,649 660 * VeriSign Inc. 18,725 642 * Flextronics International Ltd. 84,135 610 * Lam Research Corp. 13,212 599 * Electronic Arts Inc. 35,540 530 * Advanced Micro Devices Inc. 72,666 530 * Avnet Inc. 16,127 494 * Synopsys Inc. 15,813 406 * Arrow Electronics Inc. 12,603 391 * LSI Corp. 67,945 390 Jabil Circuit Inc. 23,156 350 National Semiconductor Corp. 25,372 339 Total System Services Inc. 21,245 321 * Novellus Systems Inc. 9,858 297 Broadridge Financial Solutions Inc. 13,600 280 * IAC/InterActiveCorp 9,821 276 * Compuware Corp. 23,455 242 CoreLogic Inc. 12,657 230 Diebold Inc. 7,019 220 DST Systems Inc. 4,905 210 Materials (1.2%) Praxair Inc. 32,988 3,036 Sigma-Aldrich Corp. 13,058 825 Ball Corp. 9,960 656 Vulcan Materials Co. 13,627 547 International Flavors & Fragrances Inc. 8,524 448 Sealed Air Corp. 17,150 399 Telecommunication Services (2.1%) * American Tower Corp. Class A 43,137 2,181 CenturyLink Inc. 32,319 1,389 * Crown Castle International Corp. 31,485 1,308 Qwest Communications International Inc. 185,143 1,296 * Sprint Nextel Corp. 315,594 1,193 Millicom International Cellular SA 11,477 996 Frontier Communications Corp. 106,123 966 * NII Holdings Inc. 18,204 706 Telephone & Data Systems Inc. 5,373 192 Utilities (0.1%) TECO Energy Inc. 22,874 383 Questar Corp. 19,018 316 Total Common Stocks (Cost $439,463) FTSE Social Index Fund Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1,2 Vanguard Market Liquidity Fund (Cost $810) 0.216% 810,308 810 Total Investments (100.2%) (Cost $440,273) Other Assets and Liabilities-Net (-0.2%) 2 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $639,000. * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $650,000 of collateral received for securities on loan. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C . At November 30, 2010, the cost of investment securities for tax purposes was $440,273,000. Net unrealized appreciation of investment securities for tax purposes was $50,399,000, consisting of unrealized gains of $97,892,000 on securities that had risen in value since their purchase and $47,493,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mega Cap 300 Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (100.6%) Consumer Discretionary (10.3%) McDonald's Corp. 38,749 3,034 Walt Disney Co. 66,150 2,415 * Amazon.com Inc. 13,054 2,290 Home Depot Inc. 62,008 1,873 * Ford Motor Co. 110,996 1,769 Target Corp. 24,952 1,421 Comcast Corp. Class A 66,610 1,332 * DIRECTV Class A 31,556 1,311 Time Warner Inc. 41,793 1,232 NIKE Inc. Class B 13,763 1,185 Lowe's Cos. Inc. 51,088 1,160 News Corp. Class A 74,908 1,022 Johnson Controls Inc. 24,620 897 Yum! Brands Inc. 17,176 860 Starbucks Corp. 27,378 838 Time Warner Cable Inc. 13,010 801 Viacom Inc. Class B 20,328 769 Carnival Corp. 17,033 704 * priceline.com Inc. 1,762 694 TJX Cos. Inc. 14,972 683 Comcast Corp. Class A Special Shares 35,224 668 * General Motors Co. 19,114 654 Coach Inc. 11,195 633 * Las Vegas Sands Corp. 12,112 607 * Kohl's Corp. 10,645 601 Staples Inc. 26,797 590 Best Buy Co. Inc. 13,169 563 Omnicom Group Inc. 11,201 509 * Bed Bath & Beyond Inc. 9,675 423 Marriott International Inc. Class A 10,620 416 McGraw-Hill Cos. Inc. 11,590 400 Macy's Inc. 15,507 398 CBS Corp. Class B 22,951 386 Gap Inc. 17,145 366 Stanley Black & Decker Inc. 5,561 331 Wynn Resorts Ltd. 2,923 296 * AutoZone Inc. 1,048 272 VF Corp. 3,202 265 JC Penney Co. Inc. 7,826 260 * Discovery Communications Inc. Class A 4,962 202 * Discovery Communications Inc. 5,161 183 DISH Network Corp. Class A 7,729 142 Garmin Ltd. 4,421 128 News Corp. Class B 8,057 123 *,^ Sears Holdings Corp. 1,670 109 * Dollar General Corp. 3,154 104 Consumer Staples (11.6%) Procter & Gamble Co. 103,885 6,344 Coca-Cola Co. 76,068 4,805 Wal-Mart Stores Inc. 74,748 4,043 Philip Morris International Inc. 66,728 3,796 PepsiCo Inc. 57,920 3,743 Kraft Foods Inc. 63,845 1,931 Altria Group Inc. 76,276 1,831 CVS Caremark Corp. 49,866 1,546 Colgate-Palmolive Co. 17,980 1,376 Walgreen Co. 35,884 1,251 Costco Wholesale Corp. 16,170 1,093 Kimberly-Clark Corp. 15,177 939 General Mills Inc. 23,381 826 Archer-Daniels-Midland Co. 23,486 681 Sysco Corp. 21,711 630 HJ Heinz Co. 11,559 558 Kroger Co. 22,433 528 Kellogg Co. 9,723 479 Avon Products Inc. 15,675 448 Lorillard Inc. 5,598 445 Mead Johnson Nutrition Co. 7,447 444 Reynolds American Inc. 12,864 398 ConAgra Foods Inc. 16,368 352 Sara Lee Corp. 23,048 346 Safeway Inc. 14,333 329 Clorox Co. 5,123 317 Estee Lauder Cos. Inc. Class A 4,188 314 Molson Coors Brewing Co. Class B 5,902 281 Hershey Co. 5,809 272 Campbell Soup Co. 7,427 252 Brown-Forman Corp. Class B 2,944 193 Energy (12.3%) Exxon Mobil Corp. 186,355 12,963 Chevron Corp. 73,199 5,927 Schlumberger Ltd. 50,072 3,873 ConocoPhillips 51,799 3,117 Occidental Petroleum Corp. 29,735 2,622 Apache Corp. 14,012 1,508 Halliburton Co. 33,462 1,266 Anadarko Petroleum Corp. 18,163 1,165 Devon Energy Corp. 15,045 1,062 National Oilwell Varco Inc. 15,393 943 Marathon Oil Corp. 26,070 873 EOG Resources Inc. 9,249 823 Baker Hughes Inc. 15,739 821 Hess Corp. 10,791 756 Peabody Energy Corp. 9,846 579 Spectra Energy Corp. 23,633 562 * Weatherford International Ltd. 27,110 553 Noble Energy Inc. 6,391 519 Chesapeake Energy Corp. 23,805 503 Williams Cos. Inc. 21,357 487 * Southwestern Energy Co. 12,711 460 Murphy Oil Corp. 6,671 450 Valero Energy Corp. 20,635 402 Noble Corp. 9,304 316 * Ultra Petroleum Corp. 5,551 261 Diamond Offshore Drilling Inc. 2,509 162 * Transocean Ltd. 1,795 120 Financials (14.7%) JPMorgan Chase & Co. 145,122 5,425 Wells Fargo & Co. 181,492 4,938 Bank of America Corp. 367,751 4,027 * Citigroup Inc. 949,349 3,987 Goldman Sachs Group Inc. 17,929 2,799 * Berkshire Hathaway Inc. Class B 31,152 2,482 American Express Co. 39,608 1,712 US Bancorp 70,247 1,670 MetLife Inc. 34,064 1,300 Bank of New York Mellon Corp. 44,492 1,201 Morgan Stanley 46,147 1,129 Simon Property Group Inc. 10,744 1,058 PNC Financial Services Group Inc. 19,309 1,040 Travelers Cos. Inc. 17,110 924 Aflac Inc. 17,188 885 Prudential Financial Inc. 17,043 864 State Street Corp. 18,423 796 ACE Ltd. 12,433 728 CME Group Inc. 2,412 695 Chubb Corp. 11,947 681 Franklin Resources Inc. 5,842 666 Capital One Financial Corp. 16,711 622 BB&T Corp. 25,286 587 Charles Schwab Corp. 37,059 557 T Rowe Price Group Inc. 9,541 557 Allstate Corp. 18,681 544 BlackRock Inc. 3,229 526 Equity Residential 10,346 517 Public Storage 5,281 510 Marsh & McLennan Cos. Inc. 19,860 498 Vornado Realty Trust 5,976 487 Ameriprise Financial Inc. 9,393 487 Progressive Corp. 23,336 475 Loews Corp. 12,277 459 AON Corp. 10,834 435 Boston Properties Inc. 5,111 428 SunTrust Banks Inc. 18,242 426 Annaly Capital Management Inc. 22,679 413 Northern Trust Corp. 7,930 399 HCP Inc. 11,743 387 Invesco Ltd. 16,943 368 Fifth Third Bancorp 29,132 348 Hartford Financial Services Group Inc. 15,488 345 Weyerhaeuser Co. 19,690 329 Principal Financial Group Inc. 11,716 319 NYSE Euronext 9,527 260 General Growth Properties Inc. 15,473 250 M&T Bank Corp. 3,024 233 Hudson City Bancorp Inc. 17,418 198 Moody's Corp. 7,355 197 TD Ameritrade Holding Corp. 8,728 146 Health Care (11.6%) Johnson & Johnson 100,846 6,207 Pfizer Inc. 292,647 4,767 Merck & Co. Inc. 111,899 3,857 Abbott Laboratories 56,571 2,631 * Amgen Inc. 35,080 1,848 Bristol-Myers Squibb Co. 62,997 1,590 UnitedHealth Group Inc. 41,660 1,522 Medtronic Inc. 39,427 1,322 Eli Lilly & Co. 38,032 1,280 * Gilead Sciences Inc. 30,531 1,114 Baxter International Inc. 21,275 1,033 * Celgene Corp. 17,212 1,022 * Express Scripts Inc. 19,167 998 * Medco Health Solutions Inc. 15,787 968 * WellPoint Inc. 14,553 811 Covidien plc 18,316 771 * Thermo Fisher Scientific Inc. 15,018 764 Allergan Inc. 11,289 748 Becton Dickinson and Co. 8,556 667 * Genzyme Corp. 9,277 661 McKesson Corp. 9,966 637 * Biogen Idec Inc. 8,807 563 Stryker Corp. 10,931 548 * St. Jude Medical Inc. 12,360 478 Cardinal Health Inc. 13,251 472 Aetna Inc. 15,597 462 CIGNA Corp. 10,194 375 * Intuitive Surgical Inc. 1,438 374 * Zimmer Holdings Inc. 7,413 365 * Boston Scientific Corp. 55,461 356 * Forest Laboratories Inc. 11,001 351 * Laboratory Corp. of America Holdings 3,799 312 CR Bard Inc. 3,457 293 Quest Diagnostics Inc. 5,614 277 Industrials (10.6%) General Electric Co. 390,362 6,180 United Technologies Corp. 32,515 2,447 3M Co. 24,802 2,083 Caterpillar Inc. 23,008 1,947 United Parcel Service Inc. Class B 26,385 1,850 Union Pacific Corp. 18,114 1,632 Boeing Co. 25,027 1,596 Emerson Electric Co. 27,604 1,520 Honeywell International Inc. 26,697 1,327 Deere & Co. 15,588 1,164 FedEx Corp. 10,891 992 Danaher Corp. 20,276 877 CSX Corp. 14,287 869 Norfolk Southern Corp. 13,517 813 General Dynamics Corp. 12,012 794 Lockheed Martin Corp. 11,624 791 Illinois Tool Works Inc. 15,640 745 Precision Castparts Corp. 5,228 722 Tyco International Ltd. 18,846 714 Cummins Inc. 6,991 679 Northrop Grumman Corp. 10,538 650 Raytheon Co. 14,001 648 PACCAR Inc. 12,008 647 Waste Management Inc. 16,857 577 Eaton Corp. 5,857 565 Ingersoll-Rand plc 11,793 484 Parker Hannifin Corp. 5,910 474 CH Robinson Worldwide Inc. 6,393 471 Expeditors International of Washington Inc. 7,789 412 * Delta Air Lines Inc. 28,720 393 Republic Services Inc. Class A 13,960 393 Fluor Corp. 6,508 376 Southwest Airlines Co. 27,282 363 Rockwell Collins Inc. 5,724 321 L-3 Communications Holdings Inc. 4,234 298 ITT Corp. 6,366 293 Information Technology (19.9%) * Apple Inc. 33,353 10,378 Microsoft Corp. 285,041 7,186 International Business Machines Corp. 45,971 6,503 * Google Inc. Class A 8,997 5,000 Intel Corp. 204,004 4,309 * Cisco Systems Inc. 209,397 4,012 Oracle Corp. 147,210 3,981 Hewlett-Packard Co. 84,991 3,564 QUALCOMM Inc. 58,439 2,731 * EMC Corp. 75,329 1,619 Texas Instruments Inc. 43,513 1,384 Visa Inc. Class A 17,938 1,325 * eBay Inc. 43,160 1,257 Accenture plc Class A 23,378 1,013 Corning Inc. 57,222 1,011 Mastercard Inc. Class A 3,894 923 * Dell Inc. 64,708 855 Automatic Data Processing Inc. 18,472 823 * Yahoo! Inc. 48,291 762 Broadcom Corp. Class A 16,194 720 * Cognizant Technology Solutions Corp. Class A 10,952 712 * Juniper Networks Inc. 19,320 657 * NetApp Inc. 12,651 644 * Motorola Inc. 81,006 620 Applied Materials Inc. 49,113 610 * Salesforce.com Inc. 4,217 587 Xerox Corp. 50,658 581 * Adobe Systems Inc. 19,362 537 Tyco Electronics Ltd. 16,569 504 * Symantec Corp. 29,326 493 * Intuit Inc. 10,938 491 * Citrix Systems Inc. 6,806 452 * Agilent Technologies Inc. 12,770 447 Western Union Co. 24,673 435 * Marvell Technology Group Ltd. 20,118 388 Analog Devices Inc. 10,892 387 CA Inc. 15,081 345 Paychex Inc. 11,960 341 * NVIDIA Corp. 21,015 286 * First Solar Inc. 2,037 250 Fidelity National Information Services Inc. 9,120 245 Activision Blizzard Inc. 20,433 240 * VMware Inc. Class A 2,586 211 Materials (3.3%) Freeport-McMoRan Copper & Gold Inc. 17,128 1,735 EI du Pont de Nemours & Co. 33,207 1,560 Dow Chemical Co. 42,359 1,321 Monsanto Co. 19,993 1,198 Newmont Mining Corp. 18,023 1,060 Praxair Inc. 11,224 1,033 Air Products & Chemicals Inc. 7,755 669 Alcoa Inc. 37,214 488 PPG Industries Inc. 6,120 477 Nucor Corp. 11,505 434 Ecolab Inc. 8,566 410 Mosaic Co. 5,703 386 International Paper Co. 15,157 379 Sherwin-Williams Co. 3,439 255 Telecommunication Services (3.4%) AT&T Inc. 215,127 5,978 Verizon Communications Inc. 103,554 3,315 * American Tower Corp. Class A 14,766 747 CenturyLink Inc. 11,047 475 * Crown Castle International Corp. 10,610 441 * Sprint Nextel Corp. 107,953 408 Qwest Communications International Inc. 57,561 403 Utilities (2.9%) Southern Co. 30,249 1,141 Exelon Corp. 24,182 952 Dominion Resources Inc. 21,859 908 Duke Energy Corp. 48,216 846 NextEra Energy Inc. 14,470 733 PG&E Corp. 13,687 642 American Electric Power Co. Inc. 17,597 627 Public Service Enterprise Group Inc. 18,534 571 Consolidated Edison Inc. 10,375 502 Entergy Corp. 6,931 494 Progress Energy Inc. 10,551 461 PPL Corp. 17,171 436 Sempra Energy 8,603 431 Edison International 11,351 419 Xcel Energy Inc. 16,823 395 FirstEnergy Corp. 11,199 393 * AES Corp. 24,874 269 Total Common Stocks (Cost $345,193) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1,2 Vanguard Market Liquidity Fund (Cost $100) 0.216% 100,000 100 Total Investments (100.6%) (Cost $345,293) Other Assets and Liabilities-Net (-0.6%) 1 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $98,000. 1 Includes $101,000 of collateral received for securities on loan. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At November 30, 2010, the cost of investment securities for tax purposes was $345,293,000. Net unrealized appreciation of investment securities for tax purposes was $6,686,000, consisting of unrealized gains of $32,010,000 on securities that had risen in value since their purchase and $25,324,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mega Cap 300 Growth Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (106.1%) Consumer Discretionary (16.0%) McDonald's Corp. 105,243 8,241 * Amazon.com Inc. 35,425 6,214 * Ford Motor Co. 299,772 4,778 Target Corp. 67,771 3,859 * DIRECTV Class A 85,709 3,559 NIKE Inc. Class B 36,719 3,163 Lowe's Cos. Inc. 138,758 3,150 News Corp. Class A 182,516 2,489 Johnson Controls Inc. 66,578 2,426 Yum! Brands Inc. 46,178 2,313 Walt Disney Co. 62,883 2,296 Starbucks Corp. 73,182 2,239 Time Warner Cable Inc. 35,483 2,184 * priceline.com Inc. 4,831 1,904 Carnival Corp. 45,840 1,894 TJX Cos. Inc. 40,341 1,840 Coach Inc. 29,408 1,663 * Las Vegas Sands Corp. 32,667 1,636 * Kohl's Corp. 28,925 1,632 Staples Inc. 72,195 1,589 Best Buy Co. Inc. 35,042 1,497 Omnicom Group Inc. 29,798 1,354 * Bed Bath & Beyond Inc. 26,093 1,141 Marriott International Inc. Class A 28,700 1,125 CBS Corp. Class B 62,881 1,059 McGraw-Hill Cos. Inc. 30,564 1,054 Gap Inc. 45,032 962 Wynn Resorts Ltd. 8,015 810 Viacom Inc. Class B 19,248 728 * AutoZone Inc. 2,789 723 Comcast Corp. Class A Special Shares 36,023 683 News Corp. Class B 43,659 665 * Discovery Communications Inc. Class A 13,606 555 * Discovery Communications Inc. 14,153 503 * Dollar General Corp. 8,336 274 DISH Network Corp. Class A 7,097 130 *,^ Sears Holdings Corp. 1,485 97 Consumer Staples (14.6%) Wal-Mart Stores Inc. 201,749 10,913 Philip Morris International Inc. 181,238 10,311 PepsiCo Inc. 157,314 10,167 Coca-Cola Co. 133,593 8,439 Colgate-Palmolive Co. 48,056 3,679 Walgreen Co. 96,229 3,354 Costco Wholesale Corp. 43,422 2,936 Kimberly-Clark Corp. 40,863 2,529 General Mills Inc. 63,503 2,243 Sysco Corp. 58,740 1,705 Kroger Co. 60,314 1,420 Kellogg Co. 26,147 1,287 Mead Johnson Nutrition Co. 20,421 1,216 Avon Products Inc. 42,415 1,211 Clorox Co. 13,737 849 Estee Lauder Cos. Inc. Class A 11,249 843 HJ Heinz Co. 15,738 760 Hershey Co. 15,632 732 Campbell Soup Co. 13,055 442 Brown-Forman Corp. Class B 5,228 342 Sara Lee Corp. 21,983 330 Energy (7.2%) Schlumberger Ltd. 135,112 10,450 Halliburton Co. 90,216 3,414 Anadarko Petroleum Corp. 48,939 3,140 EOG Resources Inc. 25,063 2,229 Baker Hughes Inc. 42,626 2,223 Hess Corp. 29,509 2,067 Peabody Energy Corp. 26,616 1,565 * Weatherford International Ltd. 73,274 1,496 National Oilwell Varco Inc. 20,719 1,270 * Southwestern Energy Co. 34,221 1,239 Murphy Oil Corp. 18,190 1,228 * Ultra Petroleum Corp. 15,077 709 Noble Energy Inc. 6,048 491 Diamond Offshore Drilling Inc. 6,863 444 Noble Corp. 8,824 299 * Transocean Ltd. 182 12 Financials (6.7%) * Citigroup Inc. 1,289,233 5,415 American Express Co. 107,078 4,628 * Berkshire Hathaway Inc. Class B 29,612 2,360 State Street Corp. 49,625 2,144 CME Group Inc. 6,646 1,914 Simon Property Group Inc. 18,820 1,854 Franklin Resources Inc. 15,601 1,780 Charles Schwab Corp. 100,344 1,508 T Rowe Price Group Inc. 25,348 1,479 Public Storage 14,297 1,381 Aflac Inc. 23,279 1,199 Northern Trust Corp. 21,544 1,084 SunTrust Banks Inc. 24,717 577 Moody's Corp. 19,692 528 Equity Residential 9,905 495 Ameriprise Financial Inc. 8,773 455 Progressive Corp. 21,950 446 Boston Properties Inc. 4,802 402 TD Ameritrade Holding Corp. 22,768 381 Capital One Financial Corp. 15 1 Health Care (10.1%) Abbott Laboratories 152,630 7,099 Medtronic Inc. 107,085 3,590 * Amgen Inc. 61,604 3,246 * Gilead Sciences Inc. 82,925 3,027 Baxter International Inc. 57,783 2,805 * Celgene Corp. 46,480 2,760 * Express Scripts Inc. 50,953 2,654 * Medco Health Solutions Inc. 42,880 2,629 * Thermo Fisher Scientific Inc. 40,676 2,069 Allergan Inc. 30,407 2,015 * Genzyme Corp. 25,199 1,795 Becton Dickinson and Co. 22,955 1,789 McKesson Corp. 25,852 1,652 * Biogen Idec Inc. 23,921 1,530 Stryker Corp. 29,437 1,474 * St. Jude Medical Inc. 33,344 1,290 * Intuitive Surgical Inc. 3,891 1,013 * Zimmer Holdings Inc. 19,871 979 * Laboratory Corp. of America Holdings 10,165 834 CR Bard Inc. 9,260 786 Quest Diagnostics Inc. 14,894 735 Cardinal Health Inc. 28 1 Industrials (10.6%) Caterpillar Inc. 62,342 5,274 United Parcel Service Inc. Class B 71,691 5,028 Union Pacific Corp. 49,200 4,433 Emerson Electric Co. 74,399 4,097 Deere & Co. 41,912 3,131 Boeing Co. 44,676 2,849 FedEx Corp. 29,552 2,693 Danaher Corp. 54,852 2,372 Norfolk Southern Corp. 36,449 2,193 Precision Castparts Corp. 14,065 1,942 Cummins Inc. 18,673 1,814 PACCAR Inc. 32,441 1,747 Honeywell International Inc. 25,388 1,262 CH Robinson Worldwide Inc. 16,400 1,209 Expeditors International of Washington Inc. 20,980 1,110 * Delta Air Lines Inc. 78,754 1,077 Republic Services Inc. Class A 38,237 1,076 Fluor Corp. 17,676 1,022 Rockwell Collins Inc. 15,694 880 ITT Corp. 17,228 793 Ingersoll-Rand plc 16,115 661 Parker Hannifin Corp. 7,963 639 Southwest Airlines Co. 36,880 491 Information Technology (35.6%) * Apple Inc. 90,335 28,108 Microsoft Corp. 770,114 19,415 International Business Machines Corp. 124,717 17,642 * Google Inc. Class A 24,370 13,543 * Cisco Systems Inc. 564,730 10,820 Oracle Corp. 397,604 10,751 QUALCOMM Inc. 158,725 7,419 Hewlett-Packard Co. 115,419 4,840 * EMC Corp. 203,056 4,364 Texas Instruments Inc. 118,183 3,758 Visa Inc. Class A 49,111 3,627 * eBay Inc. 116,773 3,402 Accenture plc Class A 63,014 2,730 Mastercard Inc. Class A 10,575 2,507 Broadcom Corp. Class A 44,328 1,972 * Cognizant Technology Solutions Corp. Class A 29,752 1,933 * NetApp Inc. 35,308 1,798 * Juniper Networks Inc. 51,410 1,749 * Salesforce.com Inc. 11,564 1,610 * Adobe Systems Inc. 51,935 1,440 Tyco Electronics Ltd. 44,197 1,344 * Intuit Inc. 29,507 1,325 * Symantec Corp. 78,051 1,311 * Yahoo! Inc. 82,325 1,298 * Citrix Systems Inc. 18,663 1,240 * Agilent Technologies Inc. 34,417 1,205 Western Union Co. 65,274 1,151 * Dell Inc. 86,533 1,144 Automatic Data Processing Inc. 24,354 1,085 * Marvell Technology Group Ltd. 54,632 1,054 Analog Devices Inc. 29,475 1,048 CA Inc. 40,817 934 * First Solar Inc. 5,498 675 Activision Blizzard Inc. 54,481 640 * Motorola Inc. 76,734 588 * VMware Inc. Class A 7,186 586 * NVIDIA Corp. 36,892 502 Paychex Inc. 11,227 320 Corning Inc. 70 1 Materials (4.4%) Freeport-McMoRan Copper & Gold Inc. 46,517 4,713 Monsanto Co. 53,440 3,202 Newmont Mining Corp. 48,687 2,864 Praxair Inc. 30,264 2,786 Air Products & Chemicals Inc. 21,016 1,812 Alcoa Inc. 100,979 1,325 Ecolab Inc. 23,069 1,103 Mosaic Co. 15,420 1,043 Sherwin-Williams Co. 9,143 678 Nucor Corp. 11,027 416 International Paper Co. 196 5 Telecommunication Services (0.7%) * American Tower Corp. Class A 39,665 2,006 * Crown Castle International Corp. 28,704 1,192 Utilities (0.2%) * AES Corp. 66,736 721 Total Common Stocks (Cost $425,018) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1,2 Vanguard Market Liquidity Fund (Cost $483) 0.216% 482,501 483 Total Investments (106.2%) (Cost $425,501) Other Assets and Liabilities-Net (-6.2%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $468,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $483,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At November 30, 2010, the cost of investment securities for tax purposes was $425,501,000. Net unrealized appreciation of investment securities for tax purposes was $53,736,000, consisting of unrealized gains of $65,156,000 on securities that had risen in value since their purchase and $11,420,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mega Cap 300 Value Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (106.0%) Consumer Discretionary (5.5%) Home Depot Inc. 127,994 3,867 Walt Disney Co. 89,960 3,284 Time Warner Inc. 85,632 2,525 Comcast Corp. Class A 97,323 1,947 Comcast Corp. Class A Special Shares 87,987 1,669 * General Motors Co. 39,989 1,368 Viacom Inc. Class B 27,505 1,041 Macy's Inc. 32,090 824 Stanley Black & Decker Inc. 11,960 712 VF Corp. 6,593 546 JC Penney Co. Inc. 16,236 540 Garmin Ltd. 8,910 258 DISH Network Corp. Class A 10,384 191 ^,* Sears Holdings Corp. 2,197 144 Consumer Staples (10.0%) Procter & Gamble Co. 216,133 13,199 Kraft Foods Inc. 132,846 4,019 Altria Group Inc. 158,737 3,810 Coca-Cola Co. 55,512 3,507 CVS Caremark Corp. 103,287 3,202 Archer-Daniels-Midland Co. 48,980 1,420 Lorillard Inc. 11,540 918 Reynolds American Inc. 26,598 823 ConAgra Foods Inc. 33,549 721 Safeway Inc. 29,118 669 Molson Coors Brewing Co. Class B 12,380 590 HJ Heinz Co. 12,145 586 Sara Lee Corp. 31,203 468 Campbell Soup Co. 5,430 184 Brown-Forman Corp. Class B 2,168 142 Energy (18.9%) Exxon Mobil Corp. 387,851 26,979 Chevron Corp. 153,150 12,401 ConocoPhillips 107,340 6,459 Occidental Petroleum Corp. 61,864 5,455 Apache Corp. 29,098 3,132 Devon Energy Corp. 31,477 2,221 Marathon Oil Corp. 54,055 1,809 Spectra Energy Corp. 49,322 1,172 Chesapeake Energy Corp. 49,792 1,052 Williams Cos. Inc. 44,482 1,015 National Oilwell Varco Inc. 15,940 977 Valero Energy Corp. 43,055 839 Noble Energy Inc. 8,670 704 Noble Corp. 12,692 430 * Transocean Ltd. 1,909 128 Financials (24.4%) JPMorgan Chase & Co. 302,032 11,290 Wells Fargo & Co. 378,705 10,305 Bank of America Corp. 763,999 8,366 Goldman Sachs Group Inc. 37,311 5,826 * Citigroup Inc. 993,125 4,171 US Bancorp 146,031 3,473 * Berkshire Hathaway Inc. Class B 42,363 3,375 MetLife Inc. 71,268 2,719 Bank of New York Mellon Corp. 92,474 2,496 Morgan Stanley 95,767 2,342 PNC Financial Services Group Inc. 40,019 2,155 Travelers Cos. Inc. 35,799 1,933 Prudential Financial Inc. 35,419 1,795 ACE Ltd. 25,812 1,511 Chubb Corp. 23,959 1,366 Capital One Financial Corp. 34,855 1,298 BB&T Corp. 52,782 1,225 Allstate Corp. 38,902 1,132 BlackRock Inc. 6,708 1,093 Marsh & McLennan Cos. Inc. 41,274 1,035 Vornado Realty Trust 12,482 1,018 Loews Corp. 25,452 952 Aflac Inc. 17,906 922 AON Corp. 22,541 904 Annaly Capital Management Inc. 47,134 857 HCP Inc. 24,612 810 Simon Property Group Inc. 7,805 769 Invesco Ltd. 35,119 764 Fifth Third Bancorp 60,514 723 Hartford Financial Services Group Inc. 32,209 717 Equity Residential 14,075 703 Weyerhaeuser Co. 40,880 682 Principal Financial Group Inc. 24,441 666 Ameriprise Financial Inc. 12,452 646 Progressive Corp. 31,458 640 Boston Properties Inc. 6,911 579 NYSE Euronext 19,916 544 General Growth Properties Inc. 32,267 522 M&T Bank Corp. 6,362 490 SunTrust Banks Inc. 19,074 446 Hudson City Bancorp Inc. 36,166 410 Health Care (14.2%) Johnson & Johnson 209,810 12,914 Pfizer Inc. 612,287 9,974 Merck & Co. Inc. 234,119 8,070 Bristol-Myers Squibb Co. 130,621 3,297 UnitedHealth Group Inc. 85,636 3,127 Eli Lilly & Co. 79,051 2,661 * WellPoint Inc. 30,448 1,697 Covidien plc 38,203 1,607 * Amgen Inc. 25,599 1,349 Cardinal Health Inc. 26,797 954 Aetna Inc. 31,750 940 CIGNA Corp. 21,030 774 * Boston Scientific Corp. 115,288 740 * Forest Laboratories Inc. 21,789 695 Industrials (11.3%) General Electric Co. 814,366 12,891 United Technologies Corp. 67,229 5,060 3M Co. 51,604 4,334 Honeywell International Inc. 36,321 1,806 CSX Corp. 28,917 1,758 General Dynamics Corp. 24,627 1,628 Lockheed Martin Corp. 23,469 1,597 Illinois Tool Works Inc. 32,599 1,553 Raytheon Co. 28,495 1,318 Northrop Grumman Corp. 21,290 1,313 Boeing Co. 18,565 1,184 Waste Management Inc. 34,522 1,182 Eaton Corp. 12,132 1,170 L-3 Communications Holdings Inc. 8,734 614 Ingersoll-Rand plc 12,316 505 Parker Hannifin Corp. 6,149 493 Southwest Airlines Co. 28,461 379 Information Technology (6.7%) Intel Corp. 424,122 8,957 Hewlett-Packard Co. 89,070 3,735 Corning Inc. 118,949 2,101 Tyco International Ltd. 37,909 1,436 Applied Materials Inc. 102,294 1,272 Xerox Corp. 105,277 1,206 * Dell Inc. 66,778 883 * Motorola Inc. 109,585 839 Automatic Data Processing Inc. 18,773 837 * Yahoo! Inc. 34,209 539 Fidelity National Information Services Inc. 19,397 522 Paychex Inc. 16,136 461 * NVIDIA Corp. 15,331 208 Materials (2.5%) EI du Pont de Nemours & Co. 69,049 3,244 Dow Chemical Co. 88,347 2,755 PPG Industries Inc. 12,563 979 International Paper Co. 31,681 791 Nucor Corp. 15,651 591 Telecommunication Services (6.4%) AT&T Inc. 450,097 12,508 Verizon Communications Inc. 215,316 6,892 CenturyLink Inc. 22,932 986 * Sprint Nextel Corp. 224,303 848 Qwest Communications International Inc. 119,015 833 Utilities (6.1%) Southern Co. 63,275 2,387 Exelon Corp. 50,348 1,982 Dominion Resources Inc. 44,874 1,864 Mega Cap 300 Value Index Fund Duke Energy Corp. 100,445 1,763 NextEra Energy Inc. 30,090 1,523 PG&E Corp. 29,763 1,397 American Electric Power Co. Inc. 36,518 1,300 Public Service Enterprise Group Inc. 38,510 1,187 Consolidated Edison Inc. 21,503 1,040 Entergy Corp. 14,213 1,013 Progress Energy Inc. 22,272 973 PPL Corp. 36,718 933 Sempra Energy 17,906 897 Edison International 23,536 869 Xcel Energy Inc. 34,940 821 FirstEnergy Corp. 23,176 814 Total Common Stocks (Cost $353,591) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1,2 Vanguard Market Liquidity Fund (Cost $67) 0.216% 67,001 67 Total Investments (106.0%) (Cost $353,658) Other Assets and Liabilities-Net (-6.0%) 2 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $66,000. * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $67,000 of collateral received for securities on loan. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. Mega Cap 300 Value Index Fund C. At November 30, 2010, the cost of investment securities for tax purposes was $353,658,000. Net unrealized appreciation of investment securities for tax purposes was $9,796,000, consisting of unrealized gains of $23,549,000 on securities that had risen in value since their purchase and $13,753,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Extended Duration Treasury Index Fund Schedule of Investments As of November 30, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (100.0%) U.S. Government Securities (100.0%) United States Treasury Strip Coupon 0.000% 11/15/30 680 288 United States Treasury Strip Coupon 0.000% 2/15/31 28,045 11,750 United States Treasury Strip Coupon 0.000% 5/15/31 21,560 8,937 United States Treasury Strip Coupon 0.000% 8/15/31 23,888 9,770 United States Treasury Strip Coupon 0.000% 11/15/31 21,305 8,599 United States Treasury Strip Coupon 0.000% 2/15/32 21,345 8,508 United States Treasury Strip Coupon 0.000% 5/15/32 25,045 9,861 United States Treasury Strip Coupon 0.000% 8/15/32 24,060 9,357 United States Treasury Strip Coupon 0.000% 11/15/32 22,890 8,786 United States Treasury Strip Coupon 0.000% 2/15/33 22,060 8,366 United States Treasury Strip Coupon 0.000% 5/15/33 24,470 9,165 United States Treasury Strip Coupon 0.000% 8/15/33 22,905 8,470 United States Treasury Strip Coupon 0.000% 11/15/33 24,755 9,034 United States Treasury Strip Coupon 0.000% 2/15/34 22,465 8,096 United States Treasury Strip Coupon 0.000% 5/15/34 22,990 8,188 United States Treasury Strip Coupon 0.000% 8/15/34 24,350 8,553 United States Treasury Strip Coupon 0.000% 11/15/34 22,240 7,716 United States Treasury Strip Coupon 0.000% 2/15/35 22,845 7,824 United States Treasury Strip Coupon 0.000% 5/15/35 22,540 7,614 United States Treasury Strip Coupon 0.000% 8/15/35 22,380 7,468 United States Treasury Strip Coupon 0.000% 11/15/35 21,925 7,216 United States Treasury Strip Coupon 0.000% 2/15/36 28,525 9,277 United States Treasury Strip Coupon 0.000% 5/15/36 23,240 7,457 United States Treasury Strip Coupon 0.000% 8/15/36 22,050 6,996 United States Treasury Strip Coupon 0.000% 11/15/36 25,250 7,910 United States Treasury Strip Coupon 0.000% 2/15/37 31,635 9,785 United States Treasury Strip Coupon 0.000% 5/15/37 20,000 6,116 United States Treasury Strip Coupon 0.000% 8/15/37 24,250 7,311 United States Treasury Strip Coupon 0.000% 11/15/37 22,575 6,718 United States Treasury Strip Coupon 0.000% 2/15/38 25,050 7,358 United States Treasury Strip Coupon 0.000% 5/15/38 31,145 9,032 United States Treasury Strip Coupon 0.000% 8/15/38 25,745 7,375 United States Treasury Strip Coupon 0.000% 11/15/38 23,450 6,630 United States Treasury Strip Coupon 0.000% 2/15/39 24,000 6,699 United States Treasury Strip Coupon 0.000% 5/15/39 14,650 4,043 United States Treasury Strip Coupon 0.000% 8/15/39 19,285 5,266 United States Treasury Strip Coupon 0.000% 11/15/39 27,385 7,400 United States Treasury Strip Coupon 0.000% 2/15/40 4,600 1,227 United States Treasury Strip Coupon 0.000% 5/15/40 4,695 1,242 United States Treasury Strip Coupon 0.000% 8/15/40 2,600 680 United States Treasury Strip Coupon 0.000% 11/15/40 16,000 4,205 United States Treasury Strip Principal 0.000% 2/15/31 18,000 7,760 United States Treasury Strip Principal 0.000% 2/15/36 18,010 6,046 United States Treasury Strip Principal 0.000% 2/15/37 13,600 4,352 United States Treasury Strip Principal 0.000% 5/15/37 24,880 7,888 United States Treasury Strip Principal 0.000% 2/15/38 19,700 5,964 United States Treasury Strip Principal 0.000% 5/15/38 14,495 4,330 United States Treasury Strip Principal 0.000% 2/15/39 23,385 6,710 United States Treasury Strip Principal 0.000% 5/15/39 30,375 8,564 United States Treasury Strip Principal 0.000% 8/15/39 28,290 7,870 United States Treasury Strip Principal 0.000% 11/15/39 18,100 4,979 United States Treasury Strip Principal 0.000% 2/15/40 40,165 10,941 United States Treasury Strip Principal 0.000% 5/15/40 40,300 10,834 United States Treasury Strip Principal 0.000% 8/15/40 45,055 12,084 United States Treasury Strip Principal 0.000% 11/15/40 25,000 6,590 Total U.S. Government and Agency Obligations (Cost $400,588) Total Investments (100.0%) (Cost $400,588) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 2 inputs. C. At November 30, 2010, the cost of investment securities for tax purposes was $400,588,000. Net unrealized appreciation of investment securities for tax purposes was $617,000, consisting of unrealized gains of $8,392,000 on securities that had risen in value since their purchase and $7,775,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Consumer Discretionary Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (99.9%) Auto Components (4.0%) Johnson Controls Inc. 139,656 5,089 * BorgWarner Inc. 23,649 1,427 Autoliv Inc. 18,354 1,348 * TRW Automotive Holdings Corp. 21,578 1,025 * Lear Corp. 10,262 901 Gentex Corp. 29,098 611 * Goodyear Tire & Rubber Co. 47,888 458 * Tenneco Inc. 12,429 453 * Dana Holding Corp. 29,154 440 Cooper Tire & Rubber Co. 11,457 239 * American Axle & Manufacturing Holdings Inc. 13,492 145 * Exide Technologies 15,851 130 * Modine Manufacturing Co. 9,207 128 * Federal-Mogul Corp. 6,213 116 * Dorman Products Inc. 2,797 110 * Fuel Systems Solutions Inc. 3,139 108 Superior Industries International Inc. 4,764 93 * Drew Industries Inc. 4,158 84 Spartan Motors Inc. 6,391 34 * Wonder Auto Technology Inc. 3,975 33 * China Automotive Systems Inc. 1,424 21 * China XD Plastics Co. Ltd. 2,751 15 Automobiles (4.9%) * Ford Motor Co. 628,811 10,023 * General Motors Co. 108,895 3,724 Harley-Davidson Inc. 48,846 1,528 * Tesla Motors Inc. 6,766 239 Thor Industries Inc. 7,537 223 * Winnebago Industries Inc. 5,968 62 Distributors (0.7%) Genuine Parts Co. 32,691 1,574 * LKQ Corp. 28,306 611 * Core-Mark Holding Co. Inc. 2,003 72 Weyco Group Inc. 1,520 37 Diversified Consumer Services (2.2%) * Apollo Group Inc. Class A 27,451 933 H&R Block Inc. 63,991 806 DeVry Inc. 13,205 567 Sotheby's 13,953 560 * Coinstar Inc. 6,447 415 Service Corp. International 51,192 413 * ITT Educational Services Inc. 6,967 407 Strayer Education Inc. 2,906 395 * Career Education Corp. 17,103 304 Hillenbrand Inc. 13,016 251 Weight Watchers International Inc. 7,036 241 Regis Corp. 11,942 213 Matthews International Corp. Class A 6,280 204 * Capella Education Co. 3,149 172 * American Public Education Inc. 3,805 130 ^,* Education Management Corp. 8,975 127 * K12 Inc. 4,785 123 * Steiner Leisure Ltd. 2,929 118 Stewart Enterprises Inc. Class A 17,574 100 * Pre-Paid Legal Services Inc. 1,462 95 Universal Technical Institute Inc. 4,300 89 * Grand Canyon Education Inc. 4,315 82 * Corinthian Colleges Inc. 18,216 75 * ChinaCast Education Corp. 8,777 68 * Bridgepoint Education Inc. 4,014 61 * Lincoln Educational Services Corp. 3,762 55 Hotels, Restaurants & Leisure (17.5%) McDonald's Corp. 220,762 17,286 Yum! Brands Inc. 96,864 4,851 Starbucks Corp. 153,509 4,697 Carnival Corp. 95,238 3,934 * Las Vegas Sands Corp. 68,523 3,432 Marriott International Inc. Class A 60,202 2,361 Starwood Hotels & Resorts Worldwide Inc. 39,435 2,242 Wynn Resorts Ltd. 16,660 1,684 * Chipotle Mexican Grill Inc. Class A 6,452 1,668 Darden Restaurants Inc. 27,283 1,336 * Royal Caribbean Cruises Ltd. 29,003 1,167 Wyndham Worldwide Corp. 37,051 1,065 International Game Technology 62,158 962 * MGM Resorts International 70,035 857 * Panera Bread Co. Class A 6,165 618 * WMS Industries Inc. 12,114 537 * Penn National Gaming Inc. 13,731 482 * Bally Technologies Inc. 11,188 438 Brinker International Inc. 21,369 437 * Hyatt Hotels Corp. Class A 9,161 383 * Cheesecake Factory Inc. 11,722 374 Wendy's/Arby's Group Inc. Class A 69,360 331 * Life Time Fitness Inc. 7,813 308 * Vail Resorts Inc. 6,043 274 Cracker Barrel Old Country Store Inc. 4,984 262 * Orient-Express Hotels Ltd. Class A 21,035 243 PF Chang's China Bistro Inc. 4,814 243 * Gaylord Entertainment Co. 6,878 236 Choice Hotels International Inc. 6,231 232 * Jack in the Box Inc. 11,442 230 * Six Flags Entertainment Corp. 3,929 213 Bob Evans Farms Inc. 6,366 198 * Texas Roadhouse Inc. Class A 11,134 190 * Buffalo Wild Wings Inc. 3,585 174 * CEC Entertainment Inc. 4,573 172 * DineEquity Inc. 3,169 169 * Pinnacle Entertainment Inc. 12,631 168 * BJ's Restaurants Inc. 4,519 166 * Ruby Tuesday Inc. 12,122 155 * Interval Leisure Group Inc. 8,321 138 International Speedway Corp. Class A 5,776 137 * Domino's Pizza Inc. 8,598 127 * Shuffle Master Inc. 11,240 121 * Scientific Games Corp. Class A 14,721 119 * Papa John's International Inc. 4,481 115 * Sonic Corp. 12,210 114 * Peet's Coffee & Tea Inc. 2,786 106 * Boyd Gaming Corp. 11,587 104 * Biglari Holdings Inc. 258 100 Churchill Downs Inc. 2,499 99 Ameristar Casinos Inc. 5,402 96 * California Pizza Kitchen Inc. 4,885 83 * Denny's Corp. 20,745 76 * Krispy Kreme Doughnuts Inc. 12,533 75 * AFC Enterprises Inc. 5,407 72 Marcus Corp. 4,427 57 * Red Robin Gourmet Burgers Inc. 3,056 57 Speedway Motorsports Inc. 3,069 45 Ambassadors Group Inc. 3,727 41 * Isle of Capri Casinos Inc. 3,314 29 * Monarch Casino & Resort Inc. 1,952 23 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 45  Household Durables (4.6%) Stanley Black & Decker Inc. 32,645 1,943 Fortune Brands Inc. 31,601 1,867 Whirlpool Corp. 15,764 1,151 Newell Rubbermaid Inc. 58,064 974 * NVR Inc. 1,152 714 ^ Garmin Ltd. 24,217 701 * Mohawk Industries Inc. 12,153 638 * Harman International Industries Inc. 14,515 633 Leggett & Platt Inc. 30,374 629 Tupperware Brands Corp. 13,183 613 DR Horton Inc. 59,729 600 Jarden Corp. 18,999 583 * Toll Brothers Inc. 29,263 525 Lennar Corp. Class A 32,069 487 * Tempur-Pedic International Inc. 13,749 483 * Pulte Group Inc. 71,840 450 MDC Holdings Inc. 7,872 197 KB Home 16,547 187 American Greetings Corp. Class A 7,579 152 * Helen of Troy Ltd. 6,038 143 Ryland Group Inc. 9,204 134 * Meritage Homes Corp. 6,017 114 Ethan Allen Interiors Inc. 5,490 91 * iRobot Corp. 4,413 90 * La-Z-Boy Inc. 10,716 81 * Standard Pacific Corp. 22,276 79 * Universal Electronics Inc. 2,878 79 * Beazer Homes USA Inc. 15,481 64 Blyth Inc. 1,191 53 * Libbey Inc. 3,358 49 * Deer Consumer Products Inc. 4,066 45 * M/I Homes Inc. 3,830 44 * Hovnanian Enterprises Inc. Class A 10,924 40 * Furniture Brands International Inc. 7,992 35 * Sealy Corp. 9,898 30 CSS Industries Inc. 1,571 29 * Brookfield Homes Corp. 2,400 21 Internet & Catalog Retail (7.0%) * Amazon.com Inc. 74,309 13,034 * priceline.com Inc. 10,037 3,955 * NetFlix Inc. 9,230 1,900 * Liberty Media Corp. - Interactive 117,987 1,824 Expedia Inc. 42,959 1,131 * HSN Inc. 8,349 237 * Shutterfly Inc. 5,024 166 * Blue Nile Inc. 3,042 150 NutriSystem Inc. 5,020 104 PetMed Express Inc. 4,850 86 * Overstock.com Inc. 3,292 51 * Orbitz Worldwide Inc. 4,099 22 * Vitacost.com Inc. 3,469 22 Gaiam Inc. Class A 143 1 * 1-800-Flowers.com Inc. Class A 15  Leisure Equipment & Products (1.5%) Mattel Inc. 74,612 1,928 Hasbro Inc. 26,102 1,244 Polaris Industries Inc. 6,570 478 Brunswick Corp. 18,501 295 * Eastman Kodak Co. 56,015 264 Pool Corp. 10,299 218 * Jakks Pacific Inc. 5,786 111 Callaway Golf Co. 13,336 102 * RC2 Corp. 4,519 100 Sturm Ruger & Co. Inc. 4,041 65 * Smith & Wesson Holding Corp. 12,348 47 * Leapfrog Enterprises Inc. 7,405 42 * Marine Products Corp. 2,420 16 Media (25.2%) Walt Disney Co. 376,872 13,760 Comcast Corp. Class A 385,409 7,708 * DIRECTV Class A 179,786 7,466 Time Warner Inc. 233,181 6,876 News Corp. Class A 407,419 5,557 Time Warner Cable Inc. 73,719 4,537 Viacom Inc. Class B 115,361 4,364 Comcast Corp. Class A Special Shares 194,763 3,695 Omnicom Group Inc. 62,506 2,840 McGraw-Hill Cos. Inc. 64,112 2,211 CBS Corp. Class B 130,643 2,200 Virgin Media Inc. 65,401 1,666 Cablevision Systems Corp. Class A 51,948 1,645 * Discovery Communications Inc. Class A 28,407 1,158 * Sirius XM Radio Inc. 810,568 1,110 * Interpublic Group of Cos. Inc. 101,389 1,080 * Discovery Communications Inc. 29,417 1,045 Scripps Networks Interactive Inc. Class A 18,972 967 News Corp. Class B 62,491 952 * Liberty Global Inc. Class A 24,784 874 * Liberty Media Corp. - Capital 14,952 861 DISH Network Corp. Class A 43,642 803 * Liberty Global Inc. 22,626 761 Gannett Co. Inc. 49,659 651 * Liberty Media Corp. - Starz 10,184 640 Washington Post Co. Class B 1,234 465 * DreamWorks Animation SKG Inc. Class A 14,465 448 * Lamar Advertising Co. Class A 12,044 443 John Wiley & Sons Inc. Class A 9,354 388 * Valassis Communications Inc. 10,202 332 * Live Nation Entertainment Inc. 28,913 311 * Madison Square Garden Inc. Class A 12,946 284 CTC Media Inc. 11,342 255 Meredith Corp. 7,554 254 Cinemark Holdings Inc. 14,193 249 * New York Times Co. Class A 27,212 245 Regal Entertainment Group Class A 17,648 238 * Morningstar Inc. 4,633 234 National CineMedia Inc. 11,093 207 Arbitron Inc. 5,572 163 Scholastic Corp. 5,777 162 * Clear Channel Outdoor Holdings Inc. Class A 8,565 118 * Belo Corp. Class A 19,116 111 * Lions Gate Entertainment Corp. 15,209 110 * Knology Inc. 6,522 100 Harte-Hanks Inc. 8,015 100 * Ascent Media Corp. Class A 2,837 88 Sinclair Broadcast Group Inc. Class A 9,666 75 * Mediacom Communications Corp. Class A 8,586 73 World Wrestling Entertainment Inc. Class A 4,785 67 * EW Scripps Co. Class A 6,549 59 * Warner Music Group Corp. 11,195 54 * Journal Communications Inc. Class A 9,012 41 * CKX Inc. 9,619 40 * Dex One Corp. 7,781 37 * China MediaExpress Holdings Inc. 2,036 34 * LIN TV Corp. Class A 6,094 28 * Martha Stewart Living Omnimedia Class A 5,749 27 * ReachLocal Inc. 1,155 20 * Outdoor Channel Holdings Inc. 2,678 17 * SuperMedia Inc. 345 2 Multiline Retail (6.9%) Target Corp. 142,158 8,094 * Kohl's Corp. 60,674 3,423 Macy's Inc. 87,552 2,248 Nordstrom Inc. 36,441 1,560 JC Penney Co. Inc. 44,130 1,468 * Dollar Tree Inc. 26,333 1,447 Family Dollar Stores Inc. 26,136 1,312 ^,* Sears Holdings Corp. 9,184 602 * Dollar General Corp. 17,758 583 * Big Lots Inc. 16,894 518 * Saks Inc. 28,441 317 Dillard's Inc. Class A 9,769 305 * 99 Cents Only Stores 10,134 159 Fred's Inc. Class A 7,838 100 * Retail Ventures Inc. 5,161 85 Specialty Retail (19.0%) Home Depot Inc. 348,534 10,529 Lowe's Cos. Inc. 291,063 6,607 TJX Cos. Inc. 84,621 3,860 Staples Inc. 151,437 3,333 Best Buy Co. Inc. 73,506 3,140 * Bed Bath & Beyond Inc. 54,734 2,394 Gap Inc. 94,460 2,018 Limited Brands Inc. 57,436 1,934 * O'Reilly Automotive Inc. 28,858 1,737 Ross Stores Inc. 25,324 1,643 Tiffany & Co. 26,373 1,638 * CarMax Inc. 46,404 1,527 * AutoZone Inc. 5,850 1,518 Advance Auto Parts Inc. 17,478 1,153 * Urban Outfitters Inc. 27,893 1,054 PetSmart Inc. 24,590 931 Abercrombie & Fitch Co. 18,381 924 * Signet Jewelers Ltd. 17,839 711 Williams-Sonoma Inc. 20,230 673 * Dick's Sporting Goods Inc. 18,907 647 Tractor Supply Co. 15,166 644 American Eagle Outfitters Inc. 38,531 636 Foot Locker Inc. 32,616 615 Guess? Inc. 12,662 598 * GameStop Corp. Class A 29,626 590 * J Crew Group Inc. 12,666 554 * Aeropostale Inc. 19,479 527 RadioShack Corp. 26,180 483 Chico's FAS Inc. 37,222 449 Rent-A-Center Inc. 13,721 382 * AnnTaylor Stores Corp. 12,286 331 * Dress Barn Inc. 13,032 322 * OfficeMax Inc. 17,675 302 Men's Wearhouse Inc. 10,422 297 Aaron's Inc. 14,600 291 * Sally Beauty Holdings Inc. 20,864 287 * Childrens Place Retail Stores Inc. 5,190 269 * Jo-Ann Stores Inc. 5,405 262 * JOS A Bank Clothiers Inc. 5,725 258 * Office Depot Inc. 57,314 249 * AutoNation Inc. 9,313 243 * Pier 1 Imports Inc. 24,314 237 * Ulta Salon Cosmetics & Fragrance Inc. 6,731 235 * Collective Brands Inc. 13,470 228 Buckle Inc. 5,830 222 * Hibbett Sports Inc. 6,006 206 Group 1 Automotive Inc. 5,095 197 Finish Line Inc. Class A 10,928 195 Monro Muffler Brake Inc. 3,933 194 * Genesco Inc. 5,014 193 * Cabela's Inc. 8,460 188 Cato Corp. Class A 5,781 165 * Penske Automotive Group Inc. 9,650 146 * Zumiez Inc. 4,502 143 PEP Boys-Manny Moe & Jack 11,003 136 Brown Shoe Co. Inc. 9,092 129 Stage Stores Inc. 8,062 122 * DSW Inc. Class A 3,050 119 Barnes & Noble Inc. 7,822 110 * Vitamin Shoppe Inc. 3,685 109 * Lumber Liquidators Holdings Inc. 4,537 107 * hhgregg Inc. 4,061 102 * Select Comfort Corp. 11,297 99 * Asbury Automotive Group Inc. 6,156 97 * Sonic Automotive Inc. Class A 7,669 95 * Talbots Inc. 8,017 92 * Charming Shoppes Inc. 23,900 91 * Pacific Sunwear of California Inc. 13,917 88 * Rue21 Inc. 2,770 83 * Citi Trends Inc. 3,050 72 * Wet Seal Inc. Class A 21,141 69 Big 5 Sporting Goods Corp. 4,369 60 HOT Topic Inc. 9,107 56 * Express Inc. 3,682 56 * America's Car-Mart Inc. 2,176 55 * Stein Mart Inc. 5,516 55 * Shoe Carnival Inc. 1,915 53 * Coldwater Creek Inc. 13,317 45 Bebe Stores Inc. 6,239 40 * Kirkland's Inc. 3,300 39 Christopher & Banks Corp. 7,389 39 Haverty Furniture Cos. Inc. 3,249 39 Systemax Inc. 2,271 30 * New York & Co. Inc. 5,629 19 * Conn's Inc. 1,102 4 * Borders Group Inc. 104  Textiles, Apparel & Luxury Goods (6.4%) NIKE Inc. Class B 77,023 6,634 Coach Inc. 61,687 3,488 VF Corp. 17,922 1,485 Polo Ralph Lauren Corp. Class A 13,489 1,474 Phillips-Van Heusen Corp. 13,755 933 * Fossil Inc. 11,137 753 * Deckers Outdoor Corp. 8,055 619 * Hanesbrands Inc. 19,951 542 * Lululemon Athletica Inc. 9,504 510 * Warnaco Group Inc. 9,259 499 * Under Armour Inc. Class A 7,544 436 * Carter's Inc. 12,413 393 Wolverine World Wide Inc. 10,119 316 * CROCS Inc. 17,917 314 * Iconix Brand Group Inc. 15,009 280 Jones Group Inc. 18,168 246 * Steven Madden Ltd. 5,163 234 * Timberland Co. Class A 8,618 214 * Skechers U.S.A. Inc. Class A 7,426 171 * Liz Claiborne Inc. 19,553 143 Columbia Sportswear Co. 2,479 138 * Maidenform Brands Inc. 4,766 131 * Quiksilver Inc. 27,129 117 * True Religion Apparel Inc. 5,058 113 * G-III Apparel Group Ltd. 3,375 92 Oxford Industries Inc. 2,906 72 * K-Swiss Inc. Class A 5,709 71 Volcom Inc. 3,526 63 * Movado Group Inc. 3,830 46 * Unifi Inc. 3,110 44 * Kenneth Cole Productions Inc. Class A 2,048 28 * Fuqi International Inc. 3,371 21 Total Common Stocks (Cost $300,744) Market Value Coupon Shares ($000) Temporary Cash Investment (0.2%) 1,2 Vanguard Market Liquidity Fund (Cost $716) 0.216% 716,301 716 Total Investments (100.1%) (Cost $301,460) Other Assets and Liabilities-Net (-0.1%) 2 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $694,000. * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $716,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
